In a matrimonial action, the plaintiff wife appeals from stated portions of a judgment of the Supreme Court, Westchester County, dated October 18, 1979, which, inter alia, dismissed the complaint, failed to direct the sale of the marital residence, awarded alimony and child support without allocation, and awarded a counsel fee of only $1,500. Judgment affirmed insofar as appealed from, without costs or disbursements, and action remitted to *548Special Term for further proceedings consistent herewith. The court stated that the defendant was required to make payments to the plaintiff for her support and the support of their minor issue. However, in light of the possible tax consequences (see US Code, tit 26, § 71, subd [a], par [3]), it erroneously failed to allocate these awards separately. Thus, the matter is being remitted so that Special Term may allocate the award between child support and alimony. We have reviewed the plaintiff’s other contentions and find them to be without merit. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.